Citation Nr: 0924110	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  07-05 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for right hand strain.  

2.  Entitlement to service connection for left hand strain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran






ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to April 
2005.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Wichita, 
Kansas, VA Regional Office (RO).  

The Board notes that service connection for gastroesophageal 
reflux disease and right knee chondromalacia were granted in 
a December 2005 rating decision.  This represents a full 
grant of the benefits sought in regard to those issues.  

The Board notes that the December 2007 statement of the case 
lists the issues on appeal as service connection for carpal 
tunnel syndrome of the left upper extremity and service 
connection for right hand strain (claimed as carpal tunnel 
syndrome).  The issues certified on appeal, as reflected in a 
December 2007 VA Form 8, are listed as service connection for 
carpal tunnel syndrome of the right and left upper extremity.  
Regardless, in light of the evidence and the favorable 
determination in this case, there has been no prejudice to 
the Veteran in the phrasing of the issues as reflected on the 
title page of this decision.  

The Veteran was afforded a travel Board hearing before the 
undersigned Veterans Law Judge in March 2009.  A transcript 
of the hearing has been associated with the claims file.  




FINDINGS OF FACT

1.  Right hand strain is attributable to service.  

2.  Left hand strain is attributable to service.  


CONCLUSIONS OF LAW

1.  Right hand strain was incurred in active service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304 (2008).

2.  Left hand strain was incurred in active service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
Veteran's claims are being granted.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2008).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces.  38 
C.F.R. §§ 3.303, 3.304 (2008).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2008).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran asserts that he has right and left hand 
disability as a result of service.  Having reviewed the 
record, the Board concludes that a finding in favor of 
service connection is supportable.  

Initially, the Board notes that a determination as to whether 
right or left hand strain is related to service requires 
competent evidence.  The Veteran is competent to report his 
symptoms.  As a layman, however, his opinion alone is not 
sufficient upon which to base a determination as to a 
relationship between service and current disability.  Rather, 
the Board must weigh and assess the competence and 
credibility of all of the evidence of record.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

The Veteran testified that he experienced an onset of 
numbness and tingling in his fingers during service in 
approximately 2000, and particularly with typing.  Transcript 
at 3-4 (2009).  He added that he has had similar symptoms 
since separation and wears a wrist brace.  Id at 4.  

The Veteran's DD Form 214 reflects that his military 
occupational specialty (MOS) was administrative clerk.  In 
addition, service treatment records show that he injured the 
fifth digit of his left hand playing basketball in January 
1996, and the assessment was ligament strain and contusion.  

On VA examination in September 2005, complaints of bilateral 
hand pain, and numbness and tingling were noted to have had 
an onset during service in 2000, with increased symptoms with 
typing.  Electromyography (EMG) was noted to be normal and no 
evidence of carpal tunnel syndrome was reported.  A positive 
Tinel's test on the left was noted, with a report of no joint 
involvement or sensory loss to either hand.  The examiner 
stated that it was at least as likely as not that bilateral 
hand strain was related to service.  

In this case, the Board finds that the examination report is 
adequate for making a determination.  There is competent 
evidence of in-service manifestations consistent with the 
Veteran's MOS, evidence of current disability and a competent 
opinion relating right and left hand strain to service.  
Service connection for right hand strain and left hand strain 
is warranted.  

In this case, the Board finds that the competent and 
probative evidence tends to establish that right and left 
hand strain is related to service.  The Veteran provided 
credible testimony at the hearing, and a rationale 
accompanied the September 2005 VA opinion based on clinical 
findings and reliable principles.  Thus, a finding in favor 
of service connection for right hand strain and left hand 
strain is supportable.  

The evidence is in favor of the claims.  Consequently, the 
benefits sought on appeal are granted.  


ORDER

Service connection for right hand strain is granted.  

Service connection for left hand strain is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


